PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/569,039
Filing Date: October 24, 2017
Appellant: Bus, Eveline et al.



__________________
Nathaniel C. Dunn
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed 22 April 2022 appealing from the Office Action mailed 24 June 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 24 June 2021 from which the appeal is taken is being maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9-11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 4,845,068) in view of Harle (US 6,436,280) and Kamo (US 5,162,281).
With respect to claims 1-4, 6, 9-11, 21, and 22, Takahashi discloses a catalyst comprising a support; Group VIB metal; Group VIII metal; a mercapto-carboxylic acid; and a dopant (see Takahashi, Abstract; and column 3, lines 13-15).  The dopant may be phosphorus in an amount up to 8 wt%, expressed as an oxide (see Takahashi, column 3, lines 17-24).  The amount of mercapto-carboxylic acid is in the range of 1 to 3 equivalent proportions based on the weight required for converting the Group VI and/or Group VIII metals to a sulfurized state (see Takahashi, column 3, lines 58-63).  The Group VIB metal may be molybdenum and/or tungsten (see Takahashi, column 3, line 8).  The Group VIII metal may be nickel and/or cobalt (see Takahashi, column 3, line 10).  The mercpto-carboxylic acid may be mercaptopropionic acid (see Takahashi, column 6, lines 2-3).  The catalyst support may be impregnated with the various catalyst components (see Takahashi, Example 1).  The support may be alumina (see Takahashi, column 3, lines 4-6).  The catalyst may be used for hydrotreating a hydrocarbon feed (see Takahashi, column 4, lines 23-26); and may be used without further addition of sulfur compounds (see Takahashi, entire disclosure). Takahashi discloses wherein the mercapto-carboxylic acid may be chosen among a multitude of different compounds, all of which are suitable for the same purpose (see Takahashi, column 3, lines 25-51).  In this regard, it is prima facie obvious to combine two prior art elements known to be useful for the exact same purpose.  In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980)(“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”) 
Takahashi does not explicitly disclose wherein the catalyst support comprises a boron dopant.  Takahashi also does not explicitly disclose wherein the catalyst comprises an additional carboxylic acid such as citric acid, tartaric acid, oxalic acid, malonic acid, adipic acid, or malic acid.
However, it is known to use boron (expressed as an oxide B2O3) and silicon (expressed as an oxide SiO2) in place of phosphorus (expressed as P2O5) for use as a dopant as taught in Takahashi in the same preferred amounts of 0.1 wt% to 10 wt% for use in preparing a hydrotreating catalyst (see Harle, Abstract; and column 8, lines 15-28).  Thus, Examiner finds Applicant’s claims are unpatentable over the disclosure of Takahashi in view of Harle.  Again, Examiner notes that it is prima facie obvious to combine two prior art elements (e.g., boron together with silicon and/or phosphorous) known to be useful for the exact same purpose (as a dopant material in hydrotreating catalysts).  In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980)(“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”).  In addition, Kamo discloses the use of carboxylic acids (e.g., citric acid, tartaric acid, malonic acid, malic acid, etc.) in conjunction with mercaptopropionic acid (e.g., as disclosed in Takahashi) (see Kamo, column 2, lines 60-68; and column 3, lines 1-15), such combination resulting in a hydrocarbon hydrotreating catalyst having increased catalytic activity and the ability to achieve deep desulfurization at mild conditions (see Kamo, column 2, lines 8-13 and 21-34).
Therefore, the person having ordinary skill in the art would have been motivated to modify the catalyst of Takahashi to incorporate use of an additional carboxylic acid component, such modification leading to higher catalytic activity and the potential to achieve deep desulfurization at mild conditions, as noted by Kamo.

(2) Response to Argument
Appellant’s arguments at page 6 of the brief
	Appellant argues at page 6 of the brief that: (1) Takahashi fails to disclose “the catalyst support contains at least one dopant”; (2) the disclosure of Takahashi is nearly identical to the preparation routes shown in the comparative Examples of Appellant’s specification, such as Comparative A4; (3) the impregnation solution used in making Comparative A4 is impregnated onto Support S1; (4) the examples made with Support S1 have phosphorous impregnated onto them but perform poorly compared to the inventive catalysts; and (5) Takahashi does not disclose a support material that contains a dopant prepared by co-precipitating, co-kneading, and/or mixing an alumina or silica-alumina source and a dopant component. 


In response to Appellant’s arguments, the relevant limitation at issue is “a catalyst support that is prepared by co-precipitating, co-kneading, and/or mixing an alumina or silica-alumina source and a boron component” (see claim 1).  Appellant’s specification contains no special definitions for “prepared by” or “mixing.”  Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say.  Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372 (Fed. Cir. 2004)
Takahashi discloses a hydrotreating catalyst support prepared by mixing alumina (an alumina source) and phosphorous (a dopant component) (see Takahashi, column 1, lines 8-10; and column 3, lines 4-6 and 13-17).  Harle discloses that boron, phosphorous, and silicon are all dopants that may be used in hydrotreating catalysts (see Harle, column 1, lines 5-19; and column 8, lines 15-20).  The phosphorous dopant of Takahashi may be added to the alumina support by means of an impregnation solution (see Takahashi, column 3, lines 15-19).  Therefore, the support is undoubtedly “prepared” (i.e. put in proper condition or readiness)1 by “mixing” (i.e. combining into one mass)2 an alumina source (alumina) and a dopant component (phosphorous), such “mixing” occurring by means of an impregnation solution.  Likewise, Harle discloses preparing a support by mixing alumina with an impregnation solution comprising a boron constituent (ammonium biborate) (see Harle, column 9, 24-27).  To be clear, Appellant’s own specification equates “mixing” and “impregnation” (see specification, paragraph [0023]) (“During the mixing/impregnation process, the catalyst is allowed to age whilst rotating to enable even mixing of all the components”) (emphasis added).  Appellant’s remaining arguments seemingly comparing the similarity of her Comparative A4 catalyst and that of Takahashi is irrelevant and unpersuasive inasmuch as the combination of Takahashi and Harle disclose all elements of the subject limitation as set forth supra.

Appellant’s arguments at page 7 of the brief
	Appellant argues at page 7 of the brief that: (1) Harle teaches away from the claimed catalyst as it states that any dopant (including boron) is preferably introduced into the fully formed support that already contains catalytic metals; and (2) while Harle makes general comments about dopants being introduced at any time, the only disclosure is that the support is “essentially alumina.”
In response to Appellant’s arguments, the relevant limitation at issue is again: “a catalyst support that is prepared by co-precipitating, co-kneading, and/or mixing an alumina or silica-alumina source and a boron component” (see claim 1).  There is nothing in the subject limitation to distinguish the addition of a dopant into a fully formed alumina support as taught by both Takahashi and Harle.  Thus, in the instance where the support is alumina, then such support may be “prepared” (i.e. put in proper condition or readiness)3 by “mixing” (i.e. combining into one mass)4 the support and the impregnation solution comprising the boron component.  Moreover, Harle clearly discloses that “the dopant or dopants can be introduced into the catalyst at various stages in the preparation and in various manners” (see Harle, column 9, lines 13-15).


Appellant’s arguments at page 8 of the brief
	Appellant argues at page 8 of the brief that: (1) the combination of the dopant and the additive in inventive example D4 results in an extreme improvement in RVA HDN (206%) and RVA HDS (143%) as listed in Table 9; and (2) Table 3 presents similar results with respect to improvements in HDN and HDS.
In response to Appellant’s arguments, the data in Appellant’s Table 9 cannot be relied upon as evidence of unexpected results because inventive example D4 is not commensurate in scope with the claims.  Objective evidence of nonobviousness must be commensurate in scope with the claims.  In re Linder, 457 F.2d 506, 508 (CCPA 1972).  In the specification, Appellant explains that inventive example D4 was made in the same way and on the same support as example 23 (see specification, paragraph [0062]), example 23 having been prepared with “no citric acid [ ] included” (see specification, paragraph [0061]).  By the language of the claims, an additional carboxylic acid “selected from the group consisting of citric acid, tartaric acid, oxalic acid, malonic acid, adipic acid, and malic acid” is a required constituent of the claimed catalyst (see claim 1).  Thus, example D4 is not commensurate in scope with the claims and cannot be relied upon as evidence of nonobviousness.  The same applies to the inventive examples of Appellant’s Table 3.
Nevertheless, even assuming arguendo that the inventive examples of Appellant’s Tables 3 and 9 were commensurate in scope with the claims, then improved results in HDN and HDS would not be unexpected.  Rather, Kamo clearly discloses that the addition of carboxylic acids selected from among tartaric acid, malic acid, citric acid, and malonic acid to hydrotreating catalysts (including phosphorous-doped hydrotreating catalysts) results in catalysts having a higher dispersion of active metals and a corresponding higher activity than other hydrotreating catalysts without such constituents (see Kamo, Abstract; column 1, lines 59-68; column 2, lines 1-13; and column 9, lines 25-28).
	
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/Randy Boyer/
Primary Examiner, Art Unit 1771
Conferees:


/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                        
/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See entry 1 for “prepare” at https://www.dictionary.com/browse/prepare.
        2 See entry 1 for “mix” at https://www.dictionary.com/browse/mix.
        3 See entry 1 for “prepare” at https://www.dictionary.com/browse/prepare.
        4 See entry 1 for “mix” at https://www.dictionary.com/browse/mix.